Per Curiam,
In opinion filed in this case, October 5, 1896 (177 Pa. 142), we held that instead of dismissing the bill, as to the Harrisburg and Mechanicsburg Electric Railway Company, the learned court below should have awarded &n injunction against said company as prayed for; and accordingly, the decree dismissing the bill, as to it, was reversed, etc. The way was thus made clear for the court of common pleas — upon return of the record, etc. — to proceed, in due course, and issue the injunction, etc. as though that court had been of opinion, in the first instance, that plaintiff company was entitled to the writ. Inasmuch, however, as some misapprehension appears to have arisen, as to whether the injunction should issue from this court or from the court below, it is now, January 18, 1897, ordered that the words following, be added to our decree, viz:
“ It is also ordered that the record be remitted to the court below for further proceedings in accordance with the opinion of this court.”